USCA4 Appeal: 21-4608      Doc: 27         Filed: 08/01/2022    Pg: 1 of 5




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4608


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        MARCUS NEAL MCMILLAN,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Catherine C. Eagles, District Judge. (1:16-cr-00115-CCE-1)


        Submitted: June 29, 2022                                          Decided: August 1, 2022


        Before MOTZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Eugene E. Lester III, SHARPLESS MCCLEARN LESTER DUFFY, PA,
        Greensboro, North Carolina, for Appellant. Sandra J. Hairston, United States Attorney,
        Graham T. Green, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Winston-Salem, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4608      Doc: 27         Filed: 08/01/2022      Pg: 2 of 5




        PER CURIAM:

               Marcus Neal McMillan appeals from the 24-month sentence imposed upon

        revocation of his supervised release. On appeal, McMillan contends that the sentence is

        procedurally and substantively unreasonable. Concluding that the sentence is not plainly

        unreasonable, we affirm.

               “A district court has broad discretion when imposing a sentence upon revocation of

        supervised release. [We] will affirm a revocation sentence if it is within the statutory

        maximum and is not plainly unreasonable.” United States v. Patterson, 957 F.3d 426, 436

        (4th Cir. 2020). “[W]e first consider whether the sentence imposed is procedurally or

        substantively unreasonable.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).

        “Only if a sentence is either procedurally or substantively unreasonable is a determination

        then made as to whether the sentence is plainly unreasonable—that is, whether the

        unreasonableness is clear or obvious.” Patterson, 957 F.3d at 437 (internal quotation

        marks omitted).

               McMillan argues that the district court based his sentence on an impermissible

        factor, namely his new criminal conduct—shooting into an occupied vehicle—which

        violated the supervised release condition requiring him to not commit another federal, state,

        or local crime. “Revocation of supervised release is typically understood as part of the

        penalty for the initial offense,” United States v. Haymond, 139 S. Ct. 2369, 2386 (2019)

        (Breyer, J., concurring) (internal quotation marks omitted), not “as punishment for the

        violation of the conditions of supervised release,” Johnson v. United States, 529 U.S. 694,

        700 (2000). In fashioning an appropriate revocation sentence, “the court should sanction

                                                     2
USCA4 Appeal: 21-4608      Doc: 27          Filed: 08/01/2022     Pg: 3 of 5




        primarily the defendant’s breach of trust, while taking into account, to a limited degree, the

        seriousness of the underlying violation and the criminal history of the violator.” U.S.

        Sentencing Guidelines Manual ch. 7, pt. A, introductory cmt. (3)(b) (2021); see Webb, 738

        F.3d at 641. While the court also must consider certain enumerated factors under 18 U.S.C.

        § 3553(a), excluded from that list is “the need for the sentence imposed . . . to reflect the

        seriousness of the offense, to promote respect for the law, and to provide just punishment

        for the offense.” 18 U.S.C. § 3553(a)(2)(A); see id. § 3583(e). We have recognized,

        however, that “the factors listed in § 3553(a)(2)(A) are intertwined with the factors courts

        are expressly authorized to consider under § 3583(e).”           Webb, 738 F.3d at 641.

        Consequently, although the district court may not base a revocation sentence

        “predominately” on the § 3553(a)(2)(A) factors, “mere reference to such considerations

        does not render a revocation sentence procedurally unreasonable when those factors are

        relevant to, and considered in conjunction with, the enumerated § 3553(a) factors.” Id. at

        642.

               Here, in considering what sentence to impose, the district court determined that it

        was appropriate to invoke the PROTECT Act, * explaining that McMillan’s supervised


               *
                 Pursuant to 18 U.S.C. § 3583(e)(3), a defendant like McMillan, whose original
        offense was a Class D felony and whose supervised release term was revoked, “may not
        be required to serve on any such revocation more than . . . 2 years in prison.” Under an
        earlier version of this statute, “we assume[d] without deciding[] that § 3583(e)(3)’s
        maximum prison term limit[ed] the total prison time that [could] be imposed for multiple
        violations of supervised release.” United States v. Hager, 288 F.3d 136, 137 (4th Cir.
        2002). The Prosecutorial Remedies and Other Tools to end the Exploitation of Children
        Today Act of 2003 (“PROTECT Act”), Pub. L. No. 108-21, 117 Stat. 650, amended 18
        U.S.C. § 3583(e), establishing that “prior time served for violations of supervised release

                                                      3
USCA4 Appeal: 21-4608      Doc: 27         Filed: 08/01/2022     Pg: 4 of 5




        release had previously been revoked and citing the nature of his supervised release

        violations. It further determined that the maximum sentence was warranted in light of the

        second violation, which involved use of a firearm and violence. We conclude that the

        district court appropriately sanctioned McMillan’s breach of trust and that, to the extent

        that its consideration of the violation conduct implicated § 3583(a)(2)(A), such

        consideration was intertwined with permissible § 3553(a) factors, such as the nature and

        circumstances of the offense, § 3553(a)(1), the need for adequate deterrence to crime,

        § 3553(a)(2)(B), and the need to protect the public from McMillan’s further criminal

        conduct, § 3553(a)(2)(C). Additionally, we conclude that the district court adequately

        explained its decision to invoke the PROTECT Act rather than sentencing McMillan under

        the pre-PROTECT Act aggregation rule as he requested.

               McMillan contends that the revocation sentence is unreasonable because it resulted

        in a total term of imprisonment exceeding the statutory maximum 60 months’

        imprisonment allowed by statute for his original offense of failing to surrender for service

        of sentence. See 18 U.S.C. § 3146(a)(2), (b)(1)(A)(ii) (establishing maximum five-year

        prison term). However, “18 U.S.C. § 3583 authorizes the revocation of supervised release

        even where the resulting incarceration, when combined with the period of time the

        defendant has already served for his substantive offense, will exceed the maximum



        is not credited towards and so does not limit the statutory maximum that a court may
        impose for subsequent violations of supervised release.” United States v. Perry, 743 F.3d
        238, 242 (7th Cir. 2014). Instead, this provision “permits the district court to start anew
        with the statutory maximum without aggregating any post-revocation imprisonment.”
        United States v. Harris, 878 F.3d 111, 119 (4th Cir. 2017).

                                                     4
USCA4 Appeal: 21-4608      Doc: 27         Filed: 08/01/2022      Pg: 5 of 5




        incarceration permissible under the substantive statute.” United States v. Bruley, 15 F.4th

        1279, 1283 (10th Cir. 2021) (internal quotation marks omitted); accord United States v.

        Henderson, 998 F.3d 1071, 1074 (9th Cir. 2021). As for McMillan’s claims that his

        revocation sentence violates the Due Process Clause and the Sixth Amendment right to a

        jury, citing United States v. Haymond, 139 S. Ct. 2369 (2019) (holding unconstitutional

        the mandatory minimum revocation sentence in 18 U.S.C. § 3583(k)), that decision had no

        impact on McMillan’s revocation sentence imposed under 18 U.S.C. § 3583(e)(3). See

        United States v. Coston, 964 F.3d 289, 295 (4th Cir. 2020), cert. denied, 141 S. Ct. 1252

        (2021).

               The sentence imposed by the district court is not unreasonable and therefore it is not

        plainly unreasonable. Accordingly, we affirm the judgment. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     5